Title: To Benjamin Franklin from Madame Brillon, [30 September 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce mercredi [September 30, 1778] a annet
Pourquoi ne vouliés vous pas me donnér votre lettre françoise, mon chér papa, votre coeur l’a dicté, et le mien l’eut sans doutte devinée si elle n’étoit pas claire, mais elle l’est parfaittement elle répond a tout ce que je desire; vous m’adoptés pour fille comme je vous ai choisi pour pére; vous aviés en amérique distes vous, une fille qui vous respectoit, vous chérissoit; je répare cétte pérte! Que pouviés vous dire mon cher papa qui me fit autant de plaisir; pourquoi donc avés vous méchament gardé cétte léttre si tendre, ai aimable pendant si longtems; c’est qu’accoutumé a écrire parfaitement dans votre langue, vous n’avés pû supportér l’idée de la mediocrité dans la nostre; rassurés vous mon chér papa comme vous ne pouvés pensér et dire que d’éxcéllentes choses, a quélques défauts de construction prés, vos léttres françoises moins parfaittes que les angloises auront toujours un grand méritte.
Je retournerai prés de vous la semaine prochaine, puissiés vous ne jamais quitter la france! Je repasse dans mon àme ce que vous m’avés dit a ce sujét avant hiér au soir, et je la sens se brisér, quand elle voit la possibillité prochaine de votre départ-si les amériquains consultent et sentent leur intérest, il vous chargeront tout seul ici de les faire valoirs; nous aimons nos alliés amériquains, mais nous révérons, idollastrons leur chéf; l’amitié régnante entre les deux peuples subsistera toujours parcequ’elle ne peut que leur éstre fort utille; mais si l’on vous laisse ici, il se joindra a cétte union d’intérést, une union d’ames qu’on vous adréssera, que votre présence entretiendra et que vous finirés par faire partagér aux deux peuples dans une grande révolution aussi importante que celle de l’amérique; un grand homme bien placé, doit réstér a sa place, ou l’équilibre juste et trouvé, peut manquér par la seule fautte qu’on feroit de le déplacér; vous croyés peut éstre mon chér papa que mon intérest pérsonél me fait voir comme cela, non! Vous sçavés que je vous ai promis de vous écrire un jour ce que je pensois de l’amitié, en attendant je vais vous dire ce qu’elle est dans mon coeur. L’amitié, mon chér papa, fait la plus grande part de mon éxistance, elle est répanduë sur peu d’objets, que j’aime avéc idolastrie; je me sens toujours préste a sacrifiér mon bonheur au leur; je vous suis tendrement, fortement attachée; si je croyois que vous fussiés plus heureux en amérique qu’ici, je voudrois vous voir partir; votre départ me rendroit sans doutte bien malade, apporteroit une amértume, une douleur que rien ne pourroit dissipér dans mon coeur mais ce coeur aimeroit a souffrir, parceque plus il souffriroit, plus il sentiroit qu’il vous aime: adieu le meilleur des papas de la plus tendre des filles; aimés toujours cétte fille, n’oubliés pas si souvent que vous éstes son pére; vous sçavés ce que je vous disois dans la prairie, sur la médisance de ce pays; mon chér papa l’intention auroit beau éstre pure, on ne nous juge que sur les apparences, c’est une injustice j’en conviens mais les hommes sont souvent injustes; le sage les plaint et ne les corrige pas; soyons sages, souffrons leur injustice et conformons nous y; j’ai l’honneur d’éstre mon chér papa Votre trés humble et trés obeissante sérvante
D’hardancourt Brillon

Toute ma famille, et mes amis vous présentent leurs hommages. Maman ne s’occupe plus que du plaisir de vous recevoir chés elle. Vous rappellés vous mon chér papa des mémoires, et une léttre d’un médecin nommé Roslin, qui vous sollicitoient pour une léttre de recomandation pour un jeune homme qui est a boston, si ce n’est pas une indiscrétion de vous la demandér, je vous la demande; on me pérsécutte pour l’a[ppuyer?] et je ne puis douttér que le jeune homme ne soit un trés bon sujet.

 
Addressed: A Monsieur Monsieur Franklin A Passy
